                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

TONY HIGHFILL,                                    )
                                                  )
                           Plaintiff,             )
                                                  )
vs                                                )   Case No. 19-00481-CV-W-GAF
                                                  )
GREAT LIFE KANSAS CITY, LLC,                      )
                                                  )
                          Defendant.              )

                              SCHEDULING AND TRIAL ORDER

        Pursuant to Rules 16(b) and 26(f) of the Federal Rules of Civil Procedure, and upon

consideration of the parties= views in the matter, the following schedule is hereby established:

        1.       Any motion to join additional parties shall be filed on or before September 30,

2019.

        2.       Any motion to amend the pleadings shall be filed on or before September 30,

2019.

        3.       All discovery motions relating to fact discovery shall be filed on or before April

15, 2020.

        4.       All pretrial fact discovery authorized by the Federal Rules of Civil Procedure

shall be completed on or before May 15, 2020. This means that all discovery shall be completed,

not simply submitted, on the date specified by this paragraph. Accordingly, all discovery

requests and depositions shall be submitted and/or scheduled prior to the date specified in this

paragraph and shall allow sufficient time for completion within the time specified by the Federal

Rules of Civil Procedure, the Local Court Rules, and/or orders of this Court. The Court reserves

the right to exercise control over the taking of depositions.




             Case 4:19-cv-00481-GAF Document 20 Filed 08/13/19 Page 1 of 7
       The Court will not entertain any discovery motion absent full compliance with Local

Rule 37.1. Any discovery motion filed without complying with Local Rule 37.1 will be denied.

In the event that a teleconference is needed, my Judicial Assistant/Courtroom Deputy may be

reached at 816-512-5660. All teleconference requests should be directed to her. A description

of the discovery dispute, not to exceed one page in length, should be emailed to my Judicial

Assistant/Courtroom Deputy at lisa_mitchell@mow.uscourts.gov and my law clerk at

janelle_niebuhr@mow.uscourts.gov by movant within twenty-four (24) hours of the

teleconference.

       5.       Teleconferences by cell phone are discouraged.        Counsel must have a clear

connection without interference from background noise.              Otherwise, counsel may be

disconnected and considered as having failed to appear.

       6.       The plaintiff shall designate any expert witnesses he intends to call at trial on or

before January 8, 2020, and the defendant shall designate any expert witnesses it intends to call

at trial on or before March 8, 2020. This paragraph applies to all witnesses from whom expert

opinions will be elicited, regardless of whether the witness was specially retained to provide trial

testimony.

       7.       Along with each party=s designation of expert witnesses, each party shall provide

the other parties with an affidavit from each expert witness designated pursuant to paragraph 6

above. The affidavit shall include a complete statement of all opinions to be expressed and the

basis and reasons therefor, the data or other information considered by the witness in forming the

opinions, any exhibits to be used as a summary of or support for the opinions, the qualifications

of the witness (including a list of all publications authored by the witness within the preceding


                                                 2




            Case 4:19-cv-00481-GAF Document 20 Filed 08/13/19 Page 2 of 7
ten years), the compensation to be paid for the study and testimony, and a listing of any other

cases in which the witness has testified as an expert at trial or by deposition within the preceding

four years. Expert witnesses may testify only as to matters contained in the affidavit described

above unless leave of Court is granted upon good cause shown.

         8.       With respect to treating physicians who will testify as to treatment provided, the

requirements of paragraph 7 of this Order may be satisfied by providing a copy of all the treating

physician=s files, records and notes relating to the treating physician=s patient to the opposing

party.    For the purpose of this paragraph, a Atreating physician@ is a doctor (including

psychiatrist, dentist or other practitioner of the healing arts) retained by a party prior to retaining

counsel in this matter. A treating physician will not be allowed to give expert testimony beyond

the treatment provided by said physician unless designated as an expert as required under

paragraph 6 of this Order. A treating physician who will provide expert testimony beyond the

treatment provided by said physician must further comply with the requirements of paragraph 7

of this Order.

         9.       All dispositive motions, except those under Rule 12(h)(2) or (3), shall be filed on

or before June 1, 2020. All dispositive motions shall have a separate section wherein each

statement of fact is individually numbered so that any party opposing such motion may refer

specifically to a genuine issue of material fact. Suggestions in opposition to a dispositive motion

shall begin with a concise listing of material facts as to which the party contends a genuine

dispute exists. All motions for summary judgment shall comply with Local Rules 7.1 and 56.1.

         10.      All motions for extension of time pursuant to Rule 6(b) or Rules 31, 33, 34 and 36

must state:

                  a.     The date when the pleading, response or other action is/was first due;

                                                   3



              Case 4:19-cv-00481-GAF Document 20 Filed 08/13/19 Page 3 of 7
              b.      The number of previous extensions and the date the last extension expires;

              c.      The cause for the requested extension, including a statement as to why the
                      action due has not been completed in the allotted time; and

              d.      Whether the requested extension is approved or opposed by opposing
                      counsel (agreement by counsel of a requested extension is not binding on
                      the Court).

       11.    This case is scheduled for a jury trial, commencing at 9:00 a.m., on November 2,

2020, at the United States District Courthouse in Kansas City, Missouri.

       12.    A final pretrial conference in this case will be held at 1:30 p.m., on October 1,

2020, via telephone conference initiated by plaintiff's counsel; the Court’s telephone number is

816-512-5660. Lead trial counsel shall participate in this conference. The agenda for this

conference will include:

              a.      Identification of facts not in dispute to which the parties will stipulate, in
                      order to save trial time;

              b.      Identification of legal and factual issues to be tried;

              c.      Disposition of pending motions;

              d.      Discussion of any legal questions which must be resolved prior to trial;

              e.      Discussion of any suggestions by counsel to simplify and expedite the
                      trial; and

              f.      Discussion of the status and likely success of settlement negotiations.

       13.    The following documents shall be filed prior to the pretrial conference:

              a.      Motions in limine shall be filed at least ten (10) days prior to the pretrial
                      conference. Responses to motions in limine shall be filed at least three (3)
                      days prior to the pretrial conference.

              b.      At least three (3) days prior to the date the pretrial conference is to be
                      held, the parties shall file a stipulation of any uncontroverted facts. If no
                      stipulated facts can be agreed upon, including facts related to the Court=s

                                                 4



         Case 4:19-cv-00481-GAF Document 20 Filed 08/13/19 Page 4 of 7
          subject matter jurisdiction, the parties shall file a joint statement to that
          effect. Notwithstanding the fact that the time for discovery will have
          closed, a request to stipulate, if preserved in the record, will constitute a
          request for admission under Rule 36 and failure to stipulate may be subject
          to sanctions under Rule 37(c).

    c.    At least three (3) days prior to the date the pretrial conference is to be
          held, the parties shall file a stipulation as to the admissibility of evidence,
          when the identification and foundation of the exhibit is not to be
          contested. Notwithstanding the fact that the time for discovery will have
          closed, a request to stipulate, if preserved in the record, will constitute a
          request for admission under Rule 36 and failure to stipulate may be subject
          to sanctions under Rule 37(c).

    d.    At least three (3) days prior to the date the pretrial conference is to be
          held, each party shall file and serve a list of all witnesses who may be
          called at trial. If a witness is not listed by a party, that witness will not be
          permitted to testify absent leave of Court and then only for the purpose of
          unanticipated rebuttal or impeachment. After the time for filing lists of
          witnesses has expired, no supplemental or amended list will be filed
          without leave of Court and for good cause.

    e.    At least three (3) days prior to the date the pretrial conference is to be
          held, that party will file and serve a list of all exhibits which may be
          offered at trial. The parties shall additionally prepare and provide to the
          courtroom deputy an exhibit index, with said index being prepared on a
          form     that     is   available     on      the    Court’s     website      at
          https://www.mow.uscourts.gov/forms/district.        Each exhibit will be
          designated as either APlaintiff=s@ or ADefendant=s,@ numbered with an
          Arabic numeral and described following the enumeration. If an exhibit
          consists of more than one (1) page or part, the number of pages or parts
          shall be included in the description. The exhibit number must be marked
          on each exhibit at the time of listing. It is not necessary to list exhibits to
          be used only for rebuttal purposes. Except by leave of Court for good
          cause, no exhibit will be received in evidence which is not listed by the
          counsel offering the exhibit. After the time for filing lists of exhibits has
          expired, no supplemental or amended list of exhibits will be filed without
          leave of Court for good cause.

    f.    Ten (10) days before the date the pretrial conference is to be held, each
          party asserting an affirmative claim or claims for relief (plaintiff, third-
          party plaintiff, counterclaiming defendant, etc.), shall file and serve a
          designation, by page and line number, of any deposition testimony to be
          offered in evidence as a part of that party=s case.


                                     5



Case 4:19-cv-00481-GAF Document 20 Filed 08/13/19 Page 5 of 7
      g.     At least five (5) days prior to the date the pretrial conference is to be held,
             each party defending against an affirmative claim for relief shall file and
             serve:

             i.      Any objections to proposed deposition testimony designated by
                     any other party;

             ii.     A designation, by page and line number, of any deposition
                     testimony to be offered as cross-examination to deposition
                     testimony designated by other parties; and

             iii.    A designation, by page and line number, of any deposition
                     testimony to be offered in evidence as part of that party=s case-in-
                     chief in connection with such defense.

      h.     On or before the date the pretrial conference is to be held, each party shall
             serve, file and deliver to all other parties its objections to any deposition
             testimony designated pursuant to subparagraphs g. ii. and iii. above.

14.   The following documents shall be filed prior to trial:

      a.     Two (2) weeks prior to trial, the parties shall jointly file on CM/ECF an
             original (without sources) and an annotated (with sources) set of proposed
             jury instructions. Proposed annotated instructions shall reflect the
             authorities upon which the instruction is based and should be taken from
             or drawn in the manner of Model Civil Jury Instructions for the District of
             Courts of the Eighth Circuit and/or Missouri Approved Instructions (MAI)
             where available and appropriate. All instructions shall be designated as
             "Instruction No. ___" without indicating which party proposed the
             instruction.      Parties shall also email to my Judicial
             Assistant/Courtroom Deputy at lisa_mitchell@mow.uscourts.gov and
             to my law clerk at janelle_niebuhr@mow.uscourts.gov, in MS Word
             format both the original and annotated copies of the instructions, in
             separate documents.

             The Court prefers to receive joint instructions from the parties. Separate
             instructions are appropriate only when the parties cannot agree upon a
             specific instruction. In that instance, counsel shall state in writing the
             reason for the objection with authority cited as well as an alternative
             instruction. The deadline for submitting objections and alternative
             proposed instructions is one (1) week before the date of trial.

      b.     At least five (5) days prior to the date of trial, counsel for each party
             may file a trial brief stating the factual and legal contentions for the party
             for whom the trial brief is filed.

                                       6



  Case 4:19-cv-00481-GAF Document 20 Filed 08/13/19 Page 6 of 7
                   c.     At least ten (10) days prior to the date of trial, counsel for each party is
                          requested to file a list of questions or topics for voir dire examination
                          desired to be propounded by the Court. Objections to opposing party=s
                          voir dire questions shall be filed at least five (5) days prior to trial.

        15.        The Court may place time limits on opening statements, and direct and cross-

examination of all witnesses. You should be prepared to support your representations as to the

length of trial.

        16.        In order to ensure the efficient use of time during trial, the following rules of

Court will be imposed:

                   a.     All legal issues must be raised in advance of trial by written motions and
                          in accordance with the scheduling order of this Court;

                   b.     Motions will not be heard during trial without a strong showing that
                          counsel could not, by due diligence, have raised them sooner;

                   c.     Testimony will not be interrupted to deal with evidentiary matters that
                          could have been heard in advance of trial. The Court will consider those
                          matters during recess, at noon break, or at the end of the day. Counsel
                          should be prepared with written authority for their positions; and

                   d.     Witnesses who will be testifying from exhibits or about exhibits should
                          review them immediately prior to their testimony.

IT IS SO ORDERED.


                                                        s/ Gary A. Fenner
                                                        GARY A. FENNER, JUDGE
                                                        UNITED STATES DISTRICT COURT

DATED: August 13, 2019




                                                   7



          Case 4:19-cv-00481-GAF Document 20 Filed 08/13/19 Page 7 of 7
